                       No. 6:20-cv-00080

                  Jimmy Rontrail Sanders,
                         Plaintiff,
                            v.
                     Kevin H. Settle,
                        Defendant.

                Before BARKER , District Judge

                           ORDER

    Plaintiff, an inmate confined at the Gregg County Jail,
proceeding pro se and in forma pauperis, filed this civil rights
lawsuit pursuant to title 42 U.S.C. § 1983. The complaint was
referred to United States Magistrate Judge John D. Love, who
issued a report and recommendation (Doc. 5) concluding that
the lawsuit should be dismissed with prejudice as frivolous
and for failure to state a claim upon which relief can be
granted pursuant to 28 U.S.C. § 1915A(b)(1). Plaintiff did not
object to the report and recommendation. Douglass v. United
States Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (en
banc).
   Being satisfied that the report contains no clear error, the
court adopts the findings and conclusions of the magistrate
judge as the opinion of the court. Therefore, plaintiff’s
complaint is dismissed with prejudice as frivolous and for
the failure to state a claim upon which relief can be granted
pursuant to 28 U.S.C. § 1915A(b)(1).
                         So ordered by the court on April 8, 2020.



                                    J. C AMPBELL B ARKER
                                   United States District Judge
